On Motion to Dismiss Appeal.
The plaintiff moved to dismiss the defendant's appeal on the ground that the transcript was not complete. At the instance of the defendant, appellant, we issued a writ of certiorari to complete the record. Thereafter the plaintiff, appellee, filed an answer to the appeal, praying for an amendment of the judgment in his favor. The answer to the appeal has the effect of abandoning the motion to dismiss the appeal. The motion to dismiss is therefore overruled.
                         On the Merits.